DETAILED ACTION
Status of Claims
This Office Action is in response to the request for continued examination filed on 10/19/2021. Claims 1-5, 7-17, and 19-22 are presently pending and are presented for examination.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 09/27/2021 have been fully considered but are moot in view of the new grounds of rejection of independent claims 1, 9, and 15 under the combination of Cheung, Liang, Zheng, and the journal article “Traffic congestion detection in large-scale scenarios using vehicle-to-vehicle communications” by Bauza et al., which is necessitated by applicant’s amendments.
Specification
The use of the terms “RESNET,” “YOLO,” and “WI-FI,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-12, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2019/0317523 A1), hereinafter Cheung, in view of Liang et al. (US 2019/0138024 A1), hereinafter Liang, and further in view of Zheng et al. (US 2019/0187707 A1), hereinafter Zheng, and further in view of the journal article “Traffic congestion detection in large-scale scenarios using vehicle-to-vehicle communications” by Bauza et al., hereinafter Bauza.
	Regarding claim 1:
		Cheung discloses the following limitations:
“A method, comprising: receiving… data associated with a plurality of vehicles on a roadway.” (See at least Cheung ¶¶ 39-40, 42-43, 56, 101-102, and FIG. 4, which disclose a highway system of multiple lanes that are each divided into several slots; each of these slots can be occupied by one vehicle at a time. These sections also disclose that the control system can determine that each “of the slots may be occupied by a vehicle V(x), where x is an identifier of the vehicle, e.g., serial number, VIN or IPV6 address, etc.” The “control system keeps track of the occupancy of the slots,” and each of the slots is identified with a term in the form of “S(i, j), where i=lane number… and j=slot number.”)
“wherein the… data is associated with a section of the roadway.” (See at least Cheung ¶¶ 39-40, 42-43, 56, 101-102, and FIG. 4, which disclose that for “a stretch of highway,” the “control system keeps track of the occupancy of the slots,” and that the slots are each identified with a term in the form of “S(i, j), where i=lane number… and j=slot number.” The managed “stretch of highway” reads on the “section of the roadway” recited in the claim limitation.)
“wherein the section includes a plurality of lanes.” (See at least Cheung ¶¶ 8-9, 39, FIG. 1, 3, and 20, which disclose a highway system with “a stretch of highway that includes one or more lanes.”)
“determining, by the device, vehicle information that identifies corresponding locations of the plurality of vehicles within the section.” (See at least Cheung ¶¶ 40, 42-44, 56, and FIG. 1-2, which disclose that for “a stretch of highway,” the “control system keeps track of the occupancy of the slots,” and that the slots are each identified with a term in the form of “S(i, j), where i=lane number… and j=slot number.” Each of the vehicles on the managed highway are controlled using “positional signals from the Global Positioning System (GPS),” and the “control system keeps track of the occupancy of the slots and directs a vehicle to occupy a specific slot at a specific time.”)
“analyzing, by the device, the vehicle information to determine respective lane occupancies of the plurality of lanes.” (See at least Cheung ¶¶ 39-40, 42-43, 56, 101-102, and FIG. 4, which disclose that the “control system keeps track of the occupancy of the slots,” and that the slots are each identified with a term in the form of “S(i, j), where i=lane number.” These sections also disclose that the control system can determine that each “of the slots may be occupied by a vehicle V(x), where x is an identifier of the vehicle, e.g., serial number, VIN or IPV6 address, etc.”
“wherein the vehicle information indicates respective quantities of vehicles in the plurality of lanes.” (See at least Cheung ¶¶ 39-40, 42-43, 56, 101-102, and FIG. 4, which disclose that the control system can determine that each “of the slots may be occupied by a vehicle V(x), where x is an identifier of the vehicle, e.g., serial number, VIN or IPV6 address, etc.” The “control system keeps track of the occupancy of the slots,” and each of the slots is identified with a term in the form of “S(i, j), where i=lane number.” Since each slot is specific to a certain lane, the “occupancy of the slots” reads on the “respective quantities of vehicles in the plurality of lanes” as recited in the claim limitation.)
“and wherein the respective lane occupancies are determined based on the respective quantities of vehicles and respective capacities of the plurality of lanes.” (See at least Cheung ¶¶ 35, 39, 42-43, 101-102, and FIG. 26, which disclose that the “control system keeps track of the occupancy of the slots” for each lane, and that while theoretically, full capacity would be defined by all the slots in a highway stretch being filled with vehicles, the control system ensures that a few slots are kept empty so that vehicles are always able to move forward, backward, and shift lanes. The control system considers the occupancies compared to this more practical maximum capacity when considering whether to allow new vehicles to enter the highway, as illustrated in FIG. 26.)
“monitoring, by the device, for a target vehicle approaching the section.” (See at least Cheung ¶¶ 54, 86, and 106, which disclose that “If a vehicle traveling on an unmanaged highway wishes to enter the managed highway, the vehicle will signal the control system and request entry.”
“wherein the target vehicle is to receive navigation instructions identifying a target lane, from the plurality of lanes.” (See at least Cheung ¶¶ 54, 86, and 106, which disclose that “if a vehicle wishes to use the highway, it will communicate with the control system of its identity, origin, destination, and optionally time (i.e., the vehicle may make reservation to use the highway). The control system replies with an entrance ramp number R(r), a slot number S(i,j), speed s and time t of entrance. An example entrance command would look like this: ENTER [V(n), R(r), S(i,j), s, t], where V(n) is the vehicle ID, R(r) identifies the ramp that is near the origin of the vehicle, slot S(i,j) would be the slot the vehicle would immediately occupy upon entry, and t is the time that the vehicle needs to accelerate to attain the travel speed s.”)
“selecting, by the device and using the selection model, the target lane.” (See at least Cheung ¶¶ 42, 56, 63, 78, and 88, which disclose that the control system is capable of initiating a lane change for a vehicle. For example, in a case where several vehicles are merging into the same lane, the “control system will instruct some of the vehicles to move away from the merging lane.”)
“and performing, by the device, an action associated with enabling the target vehicle to navigate to the target lane based on the navigation instructions.” (See at least Cheung ¶¶ 42, 56, 63, 78, and 88, which disclose that since “the control system has knowledge of the occupancy of all slots in the highway, it can signal the vehicle to take one or more lane change actions at specific times.” For example, in a case where several vehicles are merging into the same lane, the “control system will instruct some of the vehicles to move away from the merging lane.”)

“receiving, by a device and from a camera, image data associated with a plurality of vehicles on a roadway.” (See at least Liang ¶¶ 3, 62, 65, and 99, which disclose that the system “receives sensor data from one or more sensors 210 that are coupled to or otherwise included in autonomous vehicle 104,” such as “one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.).”)
“wherein the image data is associated with a section of the roadway.” (See at least Liang ¶¶ 3, 62, 65, 99, and FIG. 4-6A, which disclose that the system receives “image data associated with an image of one or more roads.”)
“determining… vehicle information… within the section based on the image data.” (See at least Liang ¶¶ 3, 62, 65, and 99, which disclose that the system “receives sensor data from one or more sensors 210 that are coupled to or otherwise included in autonomous vehicle 104,” such as “one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung by using image data associated with the vehicles and the road section as taught by Liang, because this provides the system with “detailed information associated with the map, features of the roadway in the geographic location, and information about the surrounding environment of autonomous vehicle 104 for autonomous vehicle 104 to use while driving (e.g., traversing a route, planning a route, determining a motion plan, controlling autonomous vehicle 104, etc.).” (See at least Liang ¶¶ 65-66.)
“For example, lane planning (including lane following and lane changing) models for lane related behavior exhibited when driving on crowded roads may be learned based on human driving data related to lane driving behavior on crowded roads.” Therefore, this “lane planning model” reads on the “selection model” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Liang by using historical training data to train a model to facilitate lane planning for applications including crowded roads as taught by Zheng, because this modification can ensure “that the models can capture characteristics related to motion planning that are more human-like,” and can serve “to ensure the representativeness and robustness of the trained models.” (See at least Zheng ¶¶ 134 and 144)
Cheung in combination with Liang and Zheng does not specifically disclose “wherein the monitoring for the target vehicle approaching the section is triggered by the plurality of vehicles occupying a threshold capacity of the section.” However, Bauza does teach this limitation. (See at least Bauza p. 1298 last paragraph-p. 1299 first full paragraph and p. 1299 first full paragraph of column 2, which disclose that “Every vehicle implementing CoTEC continuously monitors the road traffic conditions, and estimates through the fuzzy-based detection mechanism the current level of road congestion. When such level exceeds a predefined congestion threshold Cth,2 vehicles activate a cooperative procedure based on multi-hop communications to achieve a consensus decision… the cooperative procedure is only launched when a congestion condition is locally detected.” As part of the cooperative procedure, “vehicles located close to the front end of the traffic jam are responsible for the periodic generation of CTE messages which are multi-hop forwarded towards the rear end of the jam… The forwarding of a CTE message ends as soon as it reaches an area where vehicles do not detect congestion. If a vehicle receives a CTE message and has not locally detected traffic congestion, it would be considered to be located outside the traffic jam. This vehicle could then inform other approaching vehicles or traffic management authorities of the detected traffic congestion.” The “predefined congestion threshold Cth2” and the section of road with the “traffic jam” read on the claimed “threshold capacity” and “the section,” respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Liang and Zheng by triggering a cooperative procedure to deal with a traffic jam based on a predefined congestion threshold being met as taught by Bauza, because “the exchange of CTE messages allows quantifying the level of congestion and its length… vehicles situated in the rear end of the traffic jam that receive CTE messages will get a global and complete vision of the road congestion level.” (See at least Bauza p. 1299 first full paragraph.)
	Regarding claim 2:
Cheung in combination with Liang, Zheng, and Bauza discloses the “method of claim 1,” and Cheung further discloses “wherein the respective capacities of the plurality of lanes are determined based on a total length of the section and a predetermined vehicle length.” (See at least Cheung ¶¶ 39-40, 101, and FIG. 1-2, which disclose that “FIG. 1 shows a stretch of highway that has a width W(Hwy) and a length L(Hwy),” and “each slot S(i, j) has a width W(S) and a length L(S),” which is determined based on a specified vehicle “width W(V) and a length L(V).” Each slot “length L(Hwy)” of the stretch of highway and the “length L(V)” of the vehicle read on the “total length of the section” and the “predetermined vehicle length” recited in the claim limitation, respectively.)
	Regarding claim 5:
Cheung in combination with Liang, Zheng, and Bauza discloses the “method of claim 1,” and Cheung further discloses the following limitations:
“wherein the… data is first… data and the section is a first section of the roadway.” (See at least Cheung ¶¶ 39-40, 42-43, which disclose that the control system monitors data for vehicles traveling along “a stretch of highway” with a specific length that is divided into multiple lanes and multiple slots. This “stretch of highway” reads on the “first section,” and the data such as vehicle locations and slot occupancies that is collected by the control system reads on the “first… data” for this first section as recited in the claim limitation.)
“wherein the target vehicle is determined to be approaching the first section based on second… data associated with a second section of the roadway.” (See at least Cheung ¶¶ 54-55 and 86, which disclose that a “vehicle communicates with the control system indicating a [desire] to enter the highway,” and then “the control system instructs the vehicle to enter the highway at an entry point.” The stretch of the managed highway system that the vehicle approaches reads on the “first section” of road, and the stretch of highway from which the vehicle approaches the first stretch reads on the “second section of the roadway” as recited in the claim limitation.)
Cheung does not specifically disclose the collection and use of image data. However, as stated in the rejection of claim 1, Liang does teach the claimed “image data” and is obvious for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Zheng and Bauza by using image data associated with sections of the road as taught by Liang, because this provides the system with “detailed information associated with the map, features of the roadway in the geographic location, and information about the surrounding environment of autonomous vehicle 104 for autonomous vehicle 104 to use while driving (e.g., traversing a route, planning a route, determining a motion plan, controlling autonomous vehicle 104, etc.).” (See at least Liang ¶¶ 65-66.)
	Regarding claim 7:
Cheung in combination with Liang, Zheng, and Bauza discloses the “method of claim 1,” and Cheung further discloses “causing the target vehicle to enter the target lane based on the navigation instructions, wherein the target vehicle is an autonomous vehicle; or causing the navigation instructions to be displayed via a user interface associated with the target vehicle.” (See at least Cheung ¶¶ 42, 63, 78, 88, and FIG. 14-15, which disclose that “control system keeps track of the occupancy of the slots and directs a vehicle to occupy a specific slot at a specific time.” For example, in a case where several vehicles are merging into the same lane, the “control system will instruct some of the vehicles to move away from the merging lane.” This would read on “causing the target vehicle to enter the target lane based on the navigation instructions” as recited in the claim limitation. Cheung also discloses that “each vehicle includes a processor configured to control the vehicle based on… commands received from the control system,” which implies that the vehicles are autonomous.)

	Regarding claim 8:
Cheung in combination with Liang, Zheng, and Bauza discloses the “method of claim 1,” and Cheung further discloses the following limitations:
“collect traffic data associated with the section of roadway, wherein the traffic data includes… at least one of: sensor data from one or more sensors associated with the roadside unit, vehicle data received from one or more of the plurality of vehicles, or user device data received from one or more user devices associated with the one or more of the plurality of vehicles.” (See at least Cheung ¶¶ 42-43, 90, and 105, which disclose that the vehicles are capable of “communicating with the control system,” and that “each vehicle includes a processor configured to control the vehicle based on at least one of: commands received from the control system, positional signals from the Global Positioning System (GPS), roadside transponders, as well as proximity sensors on the perimeter of the vehicle.” The “positional signals from the Global Positioning System (GPS), roadside transponders, as well as proximity sensors on the perimeter of the vehicle” read 
“determine the vehicle information based on the traffic data.” (See at least Cheung ¶¶ 39-40, and 42, which disclose that the “control system keeps track of the occupancy of the slots” and that each “of the slots may be occupied by a vehicle V(x), where x is an identifier of the vehicle, e.g., serial number, VIN or IPV6 address, etc.” These sections also disclose that each slot is identified with a unique term in the form of “S(i, j),” where “i” represents its lane number; this means that the control system is aware of which lane each vehicle is driving in.)
Cheung does not specifically disclose the following limitations. However, Liang does teach these limitations:
“wherein the camera is associated with a roadside unit and positioned to capture images of the section of the roadway.” (See at least Liang ¶¶ 62, 65, 99, and FIG. 4-6A, which disclose the collection of data through several cameras, and the analysis of a “top down camera image of the geographic location that includes the lane.”)
“wherein the roadside unit is to collect traffic data associated with the section of the roadway.” (See at least Liang ¶¶ 62, 99, 102, 106, and FIG. 4-6A, which disclose that “one or more sensors 210 collect sensor data that includes data that describes a location (e.g., in three-dimensional space relative to autonomous vehicle 104) of points that correspond to objects within the surrounding environment of autonomous vehicle 104.” These sections also disclose that the system receives image data that is associated with a certain road or lane of a road, such as a “top down camera image of the geographic location.”
“wherein the traffic data includes the image data.” (See at least Liang ¶¶ 62, 65, 99, and FIG. 4-6A, which disclose the collection of image data through several cameras such as vehicle cameras and roadside cameras.)
“wherein determining the vehicle information includes using an image processing model to determine the vehicle information based on the traffic data.” (See at least Liang ¶¶ 12 and 100-101, which disclose that “lane classification system 102 receives the image data [including] data associated with one or more objects (e.g., a vehicle, vegetation, an individual, a structure, a building, a sign, a lamppost, signage, etc.),” and that the system can “provide the image data associated with the image of the one or more roads to a convolutional neural network. The one or more processors, when determining a lane classification of the one or more lanes, are further programmed or configured to process the image data associated with the image of the one or more roads by the convolutional neural network.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Zheng and Bauza by collecting images and data associated with a section of road as taught by Liang, because this provides the system with “detailed information associated with the map, features of the roadway in the geographic location, and information about the surrounding environment of autonomous vehicle 104 for autonomous vehicle 104 to use while driving (e.g., traversing a route, planning a route, determining a motion plan, controlling autonomous vehicle 104, etc.).” (See at least Liang ¶¶ 65-66.)
Note that under the broadest reasonable interpretation (BRI) of claim 8, consistent with the specification, the traffic data including “at least one of: sensor data from one or more sensors associated with the roadside unit, vehicle data received from one or more of the plurality of 
	Regarding claim 9:
		Cheung discloses the following limitations:
“A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories.” (See at least Cheung ¶¶ 39 and 111, which disclose the use of a control system that “includes a processor coupled to a memory configured to perform the control functions” of the invention.)
“receive… traffic data associated with a section of the roadway.” (See at least Cheung ¶¶ 39-40, 42-43, 56, 101-102, and FIG. 4, which disclose that for “a stretch of highway,” the “control system keeps track of the occupancy of the slots,” and that the slots are each identified with a term in the form of “S(i, j), where i=lane number… and j=slot number” and each “of the slots may be occupied by a vehicle V(x), where x is an identifier of the vehicle, e.g., serial number, VIN or IPV6 address, etc.” The managed “stretch of highway” reads on the “section of the roadway” recited in the claim limitation.)
“wherein the section includes a plurality of lanes.” (See at least Cheung ¶¶ 8-9, 39, FIG. 1, 3, and 20, which disclose a highway system with “a stretch of highway that includes one or more lanes.”
“and wherein the traffic data is associated with a plurality of vehicles traveling on the section.” (See at least Cheung ¶¶ 39-40 and 42, which disclose that the “control system keeps track of the occupancy of the slots and directs a vehicle to occupy a specific slot at a specific time,” and that each “of the slots may be occupied by a vehicle V(x), where x is an identifier of the vehicle, e.g., serial number, VIN or IPV6 address, etc.”)
“determine vehicle information associated with the plurality of vehicles, wherein the vehicle information is determined based on locations of the plurality of vehicles within the section of the roadway.” (See at least Cheung ¶¶ 40, 42-44, 56, and FIG. 1-2, which disclose that each of the vehicles on the managed highway are controlled using “positional signals from the Global Positioning System (GPS),” and the “control system keeps track of the occupancy of the slots and directs a vehicle to occupy a specific slot at a specific time.”)
“determine respective lane occupancies of the plurality of lanes based on the locations of the plurality of vehicles.” (See at least Cheung ¶¶ 39, 42-43, 56, 101-102, and FIG. 4 and 26, which disclose that the “control system keeps track of the occupancy of the slots,” and that the slots are each identified with a term in the form of “S(i, j), where i=lane number.” These sections also disclose that the vehicles can collect location information from “positional signals from the Global Positioning System (GPS)” and “proximity sensors on the perimeter of the vehicle,” and can communicate this information with the control system.)
“monitor for a target vehicle approaching the section.” (See at least Cheung ¶¶ 54, 86, and 106, which disclose that “If a vehicle traveling on an unmanaged highway wishes to enter the managed highway, the vehicle will signal the control system and request entry.”)
“wherein the target vehicle is to receive navigation instructions identifying a target lane, from the plurality of lanes.” (See at least Cheung ¶¶ 54, 86, and 106, which disclose that “if a vehicle wishes to use the highway, it will communicate with the control system of its identity, origin, destination, and optionally time (i.e., the vehicle may make reservation to use the highway). The control system replies with an entrance ramp number R(r), a slot number S(i,j), speed s and time t of entrance. An example entrance command would look like this: ENTER [V(n), R(r), S(i,j), s, t], where V(n) is the vehicle ID, R(r) identifies the ramp that is near the origin of the vehicle, slot S(i,j) would be the slot the vehicle would immediately occupy upon entry, and t is the time that the vehicle needs to accelerate to attain the travel speed s.”)
“select, using the selection model and based on the vehicle information and the respective lane occupancies, the target lane.” (See at least Cheung ¶¶ 39, 42, 52, 56, 63, 78, and 88, which disclose that the “control system keeps track of the occupancy of the slots” for each lane “and directs a vehicle to occupy a specific slot at a specific time.” The control system is capable of initiating a lane change for a vehicle; for example, in a case where several vehicles are merging into the same lane, the “control system will instruct some of the vehicles to move away from the merging lane.”)
“and perform an action associated with enabling the target vehicle to navigate to the target lane based on the navigation instructions.” (See at least Cheung ¶¶ 42, 56, 63, 78, and 88, which disclose that since “the control system has knowledge of the occupancy of all slots in the highway, it can signal the vehicle to take one or more lane change actions at specific times.” For example, in a case where several vehicles are merging into the same lane, the “control system will instruct some of the vehicles to move away from the merging lane.”)
Cheung does not specifically disclose that the system can “receive, from a roadside unit, traffic data associated with a section of a roadway.” However, Liang does teach this limitation. (See at least Liang ¶¶ 3, 62, 65, 99, and FIG. 4-6A, which disclose that the system receives “image data associated with an image of one or more roads.” An example of this image data would be a “top down camera image of the geographic location that includes the lane,” which reads on data received “from a roadside unit” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung by receiving image data associated with a road as taught by Liang, because this provides the system with “detailed information associated with the map, features of the roadway in the geographic location, and information about the surrounding environment of autonomous vehicle 104 for autonomous vehicle 104 to use while driving (e.g., traversing a route, planning a route, determining a motion plan, controlling autonomous vehicle 104, etc.).” (See at least Liang ¶¶ 65-66.)
Cheung in combination with Liang does not specifically disclose that the processor can “train, using historical data, a selection model to select the target lane.” However, Zheng does teach this limitation. (See at least Zheng ¶¶ 133-134, 144-146, and 149-150, which disclose training a lane detection model and a lane planning model based on historical training data. “For example, lane planning (including lane following and lane changing) models for lane related behavior exhibited when driving on crowded roads may be learned based on human driving data related to lane driving behavior on crowded roads.” Therefore, this “lane planning model” reads on the “selection model” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Liang by using historical training data to train a model to facilitate lane planning for applications including crowded roads as taught by Zheng, because this modification can ensure “that the models can capture characteristics related to motion planning that are more human-like,” and can serve “to ensure the representativeness and robustness of the trained models.” (See at least Zheng ¶¶ 134 and 144)
Cheung in combination with Liang and Zheng does not specifically disclose “wherein the plurality of vehicles occupying a threshold capacity of the section triggers the one or more processors to monitor for the target vehicle approaching the section.” However, Bauza does teach this limitation. (See at least Bauza p. 1298 last paragraph-p. 1299 first full paragraph and p. 1299 first full paragraph of column 2, which disclose that “Every vehicle implementing CoTEC continuously monitors the road traffic conditions, and estimates through the fuzzy-based detection mechanism the current level of road congestion. When such level exceeds a predefined congestion threshold Cth,2 vehicles activate a cooperative procedure based on multi-hop communications to achieve a consensus decision… the cooperative procedure is only launched when a congestion condition is locally detected.” As part of the cooperative procedure, “vehicles located close to the front end of the traffic jam are responsible for the periodic generation of CTE messages which are multi-hop forwarded towards the rear end of the jam… The forwarding of a CTE message ends as soon as it reaches an area where vehicles do not detect congestion. If a vehicle receives a CTE message and has not locally detected traffic congestion, it would be considered to be located outside the traffic jam. This vehicle could then inform other approaching vehicles or traffic management authorities of the detected traffic congestion.” The “predefined congestion threshold Cth2” and the section of road with the “traffic jam” read on the claimed “threshold capacity” and “the section,” respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Liang and Zheng by triggering a cooperative procedure to deal with a traffic jam based on a predefined congestion threshold being met as taught by Bauza, because “the exchange of CTE messages allows quantifying the level of congestion and its length… vehicles situated in the rear end of the traffic jam that receive CTE messages will get a global and complete vision of the road congestion level.” (See at least Bauza p. 1299 first full paragraph.)
	Regarding claim 10:
Cheung in combination with Liang, Zheng, and Bauza discloses the “device of claim 9,” and Cheung further discloses “wherein the vehicle information includes, for each vehicle of the plurality of vehicles, one or more of: a vehicle identifier of the vehicle, a lane identifier indicating which lane is occupied by the vehicle, a travel speed of the vehicle, a route associated with the vehicle, a destination of the vehicle, a type of the vehicle, or a priority associated with the vehicle.” (See at least Cheung ¶¶ 40, 86, and FIG. 2, which disclose that each “of the slots may be occupied by a vehicle V(x), where x is an identifier of the vehicle, e.g., serial number, VIN or IPV6 address, etc.” This identifier “x” reads on “a vehicle identifier of the vehicle” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 10, consistent with the specification, the vehicle information including “one or more of: a vehicle identifier of the vehicle, a lane identifier indicating which lane is occupied by the vehicle, a travel speed of the vehicle, a route associated with the vehicle, a destination of the vehicle, a type of the vehicle, or 
	Regarding claim 11:
Cheung in combination with Liang, Zheng, and Bauza discloses the “device of claim 9,” and Cheung further discloses the following limitations: 
“wherein the traffic data includes sensor data corresponding to sensor measurements from sensors of the section.” (See at least Cheung ¶¶ 42 and 105, which disclose that each of the vehicles is equipped with sensors and is capable of communicating information with the control system.
This limitation is also taught by Liang. See at least Liang ¶¶ 62, 65, 67, 99, and 102, which disclose the use of traffic data from several sensors which could “include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or the like.”)
“analyze the sensor data to identify respective quantities of vehicles in the plurality of lanes.” (See at least Cheung ¶¶ 39, 42-43, 56, 101-102, and FIG. 4 and 26, which disclose that each of the vehicles is equipped with sensors and can communicate information with the control system. These sections also disclose that the “control system keeps track of the occupancy of the slots,” and that the slots are each identified with a term in the form of “S(i, j), where i=lane number.”
“and determine the respective lane occupancies based on the respective quantities of vehicles and respective capacities of the plurality of lanes.” (See at least Cheung ¶¶ 35, 39, 42-43, 101-102, and FIG. 26, which disclose that the “control system keeps track of the occupancy of the slots” for each lane, and that while theoretically, full capacity would be defined by all the slots in a highway stretch being filled with vehicles, the control system ensures that a few slots are kept empty so that vehicles are always able to move forward, backward, and shift lanes. The control system considers the occupancies compared to this more practical maximum capacity when considering whether to allow new vehicles to enter the highway, as illustrated in FIG. 26.)
Cheung does not specifically disclose “wherein, the one or more processors, when determining the vehicle information, are to determine the vehicle information using an image processing model,” or using the image processing model to analyze the sensor data. However, Liang does teach these limitations. (See at least Liang ¶¶ 12 and 100-101, which disclose that “lane classification system 102 receives the image data [including] data associated with one or more objects (e.g., a vehicle, vegetation, an individual, a structure, a building, a sign, a lamppost, signage, etc.),” and that the system can “provide the image data associated with the image of the one or more roads to a convolutional neural network. The one or more processors, when determining a lane classification of the one or more lanes, are further programmed or configured to process the image data associated with the image of the one or more roads by the convolutional neural network.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Zheng and Bauza by collecting traffic data from various sensors and analyzing “detailed information associated with the map, features of the roadway in the geographic location, and information about the surrounding environment of autonomous vehicle 104 for autonomous vehicle 104 to use while driving (e.g., traversing a route, planning a route, determining a motion plan, controlling autonomous vehicle 104, etc.).” (See at least Liang ¶¶ 65-66.)
	Regarding claim 12:
Cheung in combination with Liang, Zheng, and Bauza discloses the “device of claim 9,” and Cheung further discloses “wherein the one or more processors, when performing the action, are to at least one of: cause the target vehicle to enter the target lane based on the navigation instructions, wherein the target vehicle is an autonomous vehicle; cause the navigation instructions to be displayed via a user interface associated with the target vehicle; cause a first vehicle, of the plurality of vehicles, to exit the target lane to permit the target vehicle to travel in the target lane based on the navigation instructions, wherein the first vehicle is an autonomous vehicle; or cause other navigation instructions to be provided via a user interface of a second vehicle, of the plurality of vehicles, wherein the other navigation instructions indicate that the second vehicle is to exit the target lane to permit the target vehicle to travel in the target lane based on the navigation instructions.” (See at least Cheung ¶¶ 8, 42, 63, 78, and FIG. 16, which disclose that if a target vehicle needs to shift to a “target lane [but] there is no unoccupied slot next to the vehicle, then a shift by one or more vehicles in the target lane is needed to make an unoccupied slot available next to the vehicle.” If this is the case, the control system can command these vehicles to move out of the target lane so that the target vehicle can enter an empty slot in the target lane. This reads on causing “a first vehicle, of the plurality of vehicles, to exit the target lane to permit the target vehicle to travel in the target lane based on the navigation instructions” “each vehicle includes a processor configured to control the vehicle based on… commands received from the control system,” which implies that the vehicles are autonomous.)
Note that under the broadest reasonable interpretation (BRI) of claim 12, consistent with the specification, the processors being configured to “at least one of: cause the target vehicle to enter the target lane based on the navigation instructions, wherein the target vehicle is an autonomous vehicle; cause the navigation instructions to be displayed via a user interface associated with the target vehicle; cause a first vehicle, of the plurality of vehicles, to exit the target lane to permit the target vehicle to travel in the target lane based on the navigation instructions, wherein the first vehicle is an autonomous vehicle; or cause other navigation instructions to be provided via a user interface of a second vehicle, of the plurality of vehicles, wherein the other navigation instructions indicate that the second vehicle is to exit the target lane to permit the target vehicle to travel in the target lane based on the navigation instructions” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “[causing] a first vehicle, of the plurality of vehicles, to exit the target lane to permit the target vehicle to travel in the target lane based on the navigation instructions, wherein the first vehicle is an autonomous vehicle” portion has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 14:
Cheung in combination with Liang, Zheng, and Bauza discloses the “device of claim 9,” and Liang further discloses “wherein the roadside unit includes at least one of: a camera configured to capture images of the section, wherein image data associated with the images is included in the traffic data, or a sensor configured to determine location information of a vehicle “top down camera image of the geographic location that includes the lane.” These sections also disclose that the system can determine lane classifications and generate map data for an autonomous vehicle based on the received image data. Therefore, this reference reads on the roadside unit including “a camera configured to capture images of the section, wherein image data associated with the images is included in the traffic data,” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 14, consistent with the specification, the roadside unit including “at least one of: a camera configured to capture images of the section, wherein image data associated with the images is included in the traffic data, or a sensor configured to determine location information of a vehicle in a particular lane of the section, wherein the location information is included in the traffic data” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “camera configured to capture images of the section, wherein image data associated with the images is included in the traffic data” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Zheng and Bauza by collecting image data from cameras as taught by Liang, because this provides the system with “detailed information associated with the map, features of the roadway in the geographic location, and information about the surrounding environment of autonomous vehicle 104 for autonomous vehicle 104 to use while driving (e.g., traversing a route, planning a route, determining a motion plan, controlling autonomous vehicle 104, etc.).” (See at least Liang ¶¶ 65-66.)
Regarding claim 15:
		Cheung discloses the following limitations:
“A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to” perform the method of the invention. (See at least Cheung ¶¶ 8 and 39, which disclose that the “control system includes a processor coupled to a memory configured to perform the control functions” of the invention.)
“receive… traffic data associated with a section of the roadway.” (See at least Cheung ¶¶ 39-40, 42-43, 56, 101-102, and FIG. 4, which disclose that for “a stretch of highway,” the “control system keeps track of the occupancy of the slots,” and that the slots are each identified with a term in the form of “S(i, j), where i=lane number… and j=slot number” and each “of the slots may be occupied by a vehicle V(x), where x is an identifier of the vehicle, e.g., serial number, VIN or IPV6 address, etc.” The managed “stretch of highway” reads on the “section of the roadway” recited in the claim limitation.)
“wherein the section includes a plurality of lanes.” (See at least Cheung ¶¶ 8-9, 39, FIG. 1, 3, and 20, which disclose a highway system with “a stretch of highway that includes one or more lanes.”)
“and wherein the traffic data is associated with a plurality of vehicles traveling on the section.” (See at least Cheung ¶¶ 39-40 and 42, which disclose that for “a stretch of highway,” the “control system keeps track of the occupancy of the slots,” and that the slots are each identified with a term in the form of “S(i, j), where i=lane number… and j=slot number” and each “of the slots may be occupied by a vehicle V(x), where x is an identifier of the vehicle, e.g., serial number, VIN or IPV6 address, etc.”)
“identify, from the traffic data, first lane data associated with a first lane of the plurality of lanes.” (See at least Cheung ¶¶ 39-40, 42-44, 56, and FIG. 1-2, which disclose that each of the vehicles on the managed highway are controlled using “positional signals from the Global Positioning System (GPS),” and the “control system keeps track of the occupancy of the slots and directs a vehicle to occupy a specific slot at a specific time.” Since each of the slots is identified with a term in the form of “S(i, j), where i=lane number,” this implies that the control system is aware of the number of vehicles in each lane. The “positional signals from the Global Positioning System (GPS)” corresponding to vehicles in one of the lanes reads on the “first lane data” recited in the claim limitation.”)
“determine, based on the first lane data, first vehicle information associated with the first lane.” (See at least ¶¶ 39-40, 42-44, 56, and FIG. 1-2, which disclose that each of the vehicles on the managed highway are controlled using “positional signals from the Global Positioning System (GPS),” and the “control system keeps track of the occupancy of the slots and directs a vehicle to occupy a specific slot at a specific time.” Since each of the slots is identified with a term in the form of “S(i, j), where i=lane number,”
“wherein the first vehicle information indicates a first quantity of vehicles in the first lane.” (See at least Cheung ¶¶ 39-40, 42-43, 56, 101-102, and FIG. 4 and 26, which disclose that each “of the slots may be occupied by a vehicle V(x), where x is an identifier of the vehicle, e.g., serial number, VIN or IPV6 address, etc.” These sections also disclose that the “control system keeps track of the occupancy of the slots,” and that the slots are each identified with a term in the form of “S(i, j), where i=lane number.” This implies that the control system is aware of the number of vehicles in each lane.)
“determine a first lane occupancy of the first lane based on the first quantity of vehicles and a first capacity of the first lane.” (See at least Cheung ¶¶ 35, 39, 42-43, 101-102, and FIG. 26, which disclose that the “control system keeps track of the occupancy of the slots” for each lane, and that while theoretically, full capacity would be defined by all the slots in a highway stretch being filled with vehicles, the control system ensures that a few slots are kept empty so that vehicles are always able to move forward, backward, and shift lanes. The control system considers the occupancies compared to this more practical maximum capacity when considering whether to allow new vehicles to enter the highway, as illustrated in FIG. 26.)
“monitor for a target vehicle approaching the section.” (See at least Cheung ¶¶ 54, 86, and 106, which disclose that “If a vehicle traveling on an unmanaged highway wishes to enter the managed highway, the vehicle will signal the control system and request entry.”)
“wherein the target vehicle is to receive navigation instructions identifying a target lane, from the plurality of lanes.” (See at least Cheung ¶¶ 54, 86, and 106, “if a vehicle wishes to use the highway, it will communicate with the control system of its identity, origin, destination, and optionally time (i.e., the vehicle may make reservation to use the highway). The control system replies with an entrance ramp number R(r), a slot number S(i,j), speed s and time t of entrance. An example entrance command would look like this: ENTER [V(n), R(r), S(i,j), s, t], where V(n) is the vehicle ID, R(r) identifies the ramp that is near the origin of the vehicle, slot S(i,j) would be the slot the vehicle would immediately occupy upon entry, and t is the time that the vehicle needs to accelerate to attain the travel speed s.”)
“select, using the selection model and based on the first lane occupancy, the target lane.” (See at least Cheung ¶¶ 39, 42, 52, 56, 63, 78, and 88, which disclose that the “control system keeps track of the occupancy of the slots” for each lane “and directs a vehicle to occupy a specific slot at a specific time.” The control system is capable of initiating a lane change for a vehicle; for example, in a case where several vehicles are merging into the same lane, the “control system will instruct some of the vehicles to move away from the merging lane.”)
“and perform an action associated with enabling the target vehicle to navigate to the target lane based on the navigation instructions.” (See at least Cheung ¶¶ 42, 56, 63, 78, and 88, which disclose that since “the control system has knowledge of the occupancy of all slots in the highway, it can signal the vehicle to take one or more lane change actions at specific times.” For example, in a case where several vehicles are merging into the same lane, the “control system will instruct some of the vehicles to move away from the merging lane.”)
“image data associated with an image of one or more roads.” An example of this image data would be a “top down camera image of the geographic location that includes the lane,” which reads on data received “from a roadside unit” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung by receiving image data associated with a road as taught by Liang, because this provides the system with “detailed information associated with the map, features of the roadway in the geographic location, and information about the surrounding environment of autonomous vehicle 104 for autonomous vehicle 104 to use while driving (e.g., traversing a route, planning a route, determining a motion plan, controlling autonomous vehicle 104, etc.).” (See at least Liang ¶¶ 65-66.)
Cheung in combination with Liang does not specifically disclose that the processor can “train, using historical data, a selection model to select the target lane.” However, Zheng does teach this limitation. (See at least Zheng ¶¶ 133-134, 144-146, and 149-150, which disclose training a lane detection model and a lane planning model based on historical training data. “For example, lane planning (including lane following and lane changing) models for lane related behavior exhibited when driving on crowded roads may be learned based on human driving data related to lane driving behavior on crowded roads.” Therefore, this “lane planning model” reads on the “selection model” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in “that the models can capture characteristics related to motion planning that are more human-like,” and can serve “to ensure the representativeness and robustness of the trained models.” (See at least Zheng ¶¶ 134 and 144)
Cheung in combination with Liang and Zheng does not specifically disclose “wherein the plurality of vehicles occupying a threshold capacity of the section triggers the one or more processors to monitor for the target vehicle approaching the section.” However, Bauza does teach this limitation. (See at least Bauza p. 1298 last paragraph-p. 1299 first full paragraph and p. 1299 first full paragraph of column 2, which disclose that “Every vehicle implementing CoTEC continuously monitors the road traffic conditions, and estimates through the fuzzy-based detection mechanism the current level of road congestion. When such level exceeds a predefined congestion threshold Cth,2 vehicles activate a cooperative procedure based on multi-hop communications to achieve a consensus decision… the cooperative procedure is only launched when a congestion condition is locally detected.” As part of the cooperative procedure, “vehicles located close to the front end of the traffic jam are responsible for the periodic generation of CTE messages which are multi-hop forwarded towards the rear end of the jam… The forwarding of a CTE message ends as soon as it reaches an area where vehicles do not detect congestion. If a vehicle receives a CTE message and has not locally detected traffic congestion, it would be considered to be located outside the traffic jam. This vehicle could then inform other approaching vehicles or traffic management authorities of the detected traffic congestion.” The “predefined congestion threshold Cth2” and the section of road with the “traffic jam” read on the claimed “threshold capacity” and “the section,” respectively.)
“the exchange of CTE messages allows quantifying the level of congestion and its length… vehicles situated in the rear end of the traffic jam that receive CTE messages will get a global and complete vision of the road congestion level.” (See at least Bauza p. 1299 first full paragraph.)
Regarding claim 20:
Cheung in combination with Liang, Zheng, and Bauza discloses the “non-transitory computer-readable medium of claim 15,” and Cheung further discloses “wherein the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to at least one of: cause the target vehicle to enter the target lane based on the navigation instructions, wherein the target vehicle is an autonomous vehicle; cause the navigation instructions to be displayed via a user interface associated with the target vehicle; cause a first vehicle, of the plurality of vehicles, to exit the target lane to permit the target vehicle to travel in the target lane based on the navigation instructions, wherein the first vehicle is an autonomous vehicle; or cause other navigation instructions to be displayed via a user interface of a second vehicle, of the plurality of vehicles, in the target lane, wherein the other navigation instructions indicate that the second vehicle is to exit the target lane to permit the target vehicle to travel in the target lane based on the navigation instructions.” (See at least Cheung ¶¶ 42, 63, 78, 88, and FIG. 14-15, which disclose that “control system keeps track of the occupancy of the slots and directs a vehicle to occupy a specific slot at a specific time.” For example, in a case where several vehicles are merging into the same lane, the “control system will instruct some of the vehicles to move away from the merging lane.” This would read on causing “the target vehicle to enter the “each vehicle includes a processor configured to control the vehicle based on… commands received from the control system,” which implies that the vehicles are autonomous.)
Note that under the broadest reasonable interpretation (BRI) of claim 20, consistent with the specification, “wherein the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to at least one of: cause the target vehicle to enter the target lane based on the navigation instructions, wherein the target vehicle is an autonomous vehicle; cause the navigation instructions to be displayed via a user interface associated with the target vehicle; cause a first vehicle, of the plurality of vehicles, to exit the target lane to permit the target vehicle to travel in the target lane based on the navigation instructions, wherein the first vehicle is an autonomous vehicle; or cause other navigation instructions to be displayed via a user interface of a second vehicle, of the plurality of vehicles, in the target lane, wherein the other navigation instructions indicate that the second vehicle is to exit the target lane to permit the target vehicle to travel in the target lane based on the navigation instructions” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only causing “the target vehicle to enter the target lane based on the navigation instructions, wherein the target vehicle is an autonomous vehicle” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 21:
Cheung in combination with Liang, Zheng, and Bauza discloses the “method of claim 1,” and Cheung further discloses “wherein the respective lane occupancies are determined further based on respective lengths of the plurality of vehicles and respective speeds of the plurality of vehicles.” (See at least Cheung ¶¶ 8, 40, 43-44, and FIG. 2, which disclose that “the control system is configured to divide time into timeslots based on the system specified speed and the size of the slots,” and that the size of the slots must be large enough to fit the length of a vehicle and clearance space. Using the determined slots, the system can determine the lane occupancies by determining whether each slot is occupied or unoccupied.)
Claims 3-4, 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in combination with Liang, Zheng, and Bauza as applied to claims 1 and 15 above, and further in view of Tan et al. (US 2020/0143175 A1), hereinafter Tan.
Regarding claim 3:
Cheung in combination with Liang, Zheng, and Bauza discloses the “method of claim 1,” and Liang further discloses “wherein the image data corresponds to one or more images of the section of the roadway.” (See at least Liang ¶¶ 62, 65, 99, and FIG. 4-6A, which disclose the collection of image data through several cameras. An example of the image data is a “top down camera image of the geographic location that includes the lane.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Zheng and Bauza by collecting images that are associated with a section of a road as taught by Liang, because this provides the system with “detailed information associated with the map, features of the roadway in the geographic location, and information about the surrounding environment of autonomous vehicle 104 for autonomous vehicle 104 to use while driving (e.g., traversing a route, planning a route, determining a motion plan, controlling autonomous vehicle 104, etc.).” (See at least Liang ¶¶ 65-66.)
Cheung in combination with Liang, Zheng, and Bauza does not specifically disclose “wherein the image processing model is trained to detect the plurality of vehicles in the plurality of lanes to determine the vehicle information.” However, Tan does teach this limitation. (See at “detect vehicles and lanes in the input image to obtain positions of the detected vehicles and lanes where the vehicles are located.” These sections also disclose that a “lane occupancy rate” is determined based on “the number of vehicles in a lane where a current vehicle is located.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Liang, Zheng, and Bauza by analyzing collected images to detect vehicles in the lanes as taught by Tan, because if there is a high lane occupancy and there is a small distance between vehicles, the system can determine that there is a traffic jam. (See at least Tan ¶ 41.)
Regarding claim 4:
Cheung in combination with Liang, Zheng, and Bauza discloses the “method of claim 1,” and Cheung further discloses that the system can “generate the vehicle information to include information identifying the respective quantities of vehicles in the plurality of lanes.” (See at least Cheung ¶¶ 39-40, 42-43, 56, 101-102, and FIG. 4 and 26, which disclose that each “of the slots may be occupied by a vehicle V(x), where x is an identifier of the vehicle, e.g., serial number, VIN or IPV6 address, etc.” These sections also disclose that the “control system keeps track of the occupancy of the slots,” and that the slots are each identified with a term in the form of “S(i, j), where i=lane number.” This implies that the control system is aware of the number of vehicles in each lane.)
Cheung does not specifically disclose the following limitations. However, Liang does teach these limitations:
“wherein the image data corresponds to one or more images of the section of the roadway.” (See at least Liang ¶¶ 62, 65, 99, and FIG. 4-6A, which disclose the “top down camera image of the geographic location that includes the lane.”)
“and wherein determining the vehicle information includes using an image processing model.” (See at least Liang ¶¶ 12 and 100-101, which disclose that “lane classification system 102 receives the image data [including] data associated with one or more objects (e.g., a vehicle, vegetation, an individual, a structure, a building, a sign, a lamppost, signage, etc.),” and that the system can “provide the image data associated with the image of the one or more roads to a convolutional neural network. The one or more processors, when determining a lane classification of the one or more lanes, are further programmed or configured to process the image data associated with the image of the one or more roads by the convolutional neural network.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Zheng and Bauza by processing collected images that are associated with a portion of a road as taught by Liang, because this provides the system with “detailed information associated with the map, features of the roadway in the geographic location, and information about the surrounding environment of autonomous vehicle 104 for autonomous vehicle 104 to use while driving (e.g., traversing a route, planning a route, determining a motion plan, controlling autonomous vehicle 104, etc.).” (See at least Liang ¶¶ 65-66.)
Cheung in combination with Liang does not specifically disclose the following limitations. However, Tan does teach these limitations:
“wherein the image processing model is to: analyze the image data to identify the plurality of vehicles and the plurality of lanes depicted in the images.” (See at “detect vehicles and lanes in the input image to obtain positions of the detected vehicles and lanes where the vehicles are located.”)
“determine, from respective locations of the plurality of vehicles relative to the plurality of lanes depicted in the images, the respective quantities of vehicles in the plurality of lanes.” (See at least Tan ¶¶ 39-42 and FIG. 2-3, which disclose analyzing the collected images in order to “detect vehicles and lanes in the input image to obtain positions of the detected vehicles and lanes where the vehicles are located.” These sections also disclose that a “lane occupancy rate” is determined based on “the number of vehicles in a lane where a current vehicle is located” and “the number of vehicles in a lane neighboring the lane where the current vehicle is located.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Liang, Zheng, and Bauza by analyzing the collected images to determine the number of vehicles in each of the lanes as taught by Tan, because if there is a high lane occupancy, the system can determine that there may be a traffic jam. (See at least Tan ¶ 41.)
Regarding claim 16:
Cheung in combination with Liang, Zheng, and Bauza discloses the “non-transitory computer-readable medium of claim 15,” but does not specifically disclose the following limitations. However, Tan does teach these limitations:
“identify, from the traffic data, second lane data associated with a second lane of the plurality of lanes.” (See at least Tan ¶¶ 39, 42-44 and FIG. 3, which disclose analyzing the collected images in order to “detect vehicles and lanes in the input image to obtain positions of the detected vehicles and lanes where the vehicles are located.” These sections also disclose that the lane occupancy is based on “the number of vehicles in a lane neighboring the lane where the current vehicle is located.” The “lane neighboring the lane where the current vehicle is located” reads on the “second lane,” and the “positions of the detected vehicles” that are in the neighboring lane read on the “second lane data” as recited in the claim limitation.)
“determine, based on the second lane data, second vehicle information associated with the second lane.” (See at least Tan ¶¶ 39, 42-44 and FIG. 3, which disclose analyzing the collected images in order to “detect vehicles and lanes in the input image to obtain positions of the detected vehicles and lanes where the vehicles are located.” These sections also disclose that the lane occupancy is based on “the number of vehicles in a lane neighboring the lane where the current vehicle is located.” The “lane neighboring the lane where the current vehicle is located” reads on the “second lane,” and the number of vehicles in this lane reads on the “second lane information” as recited in the claim limitation.)
“wherein the second vehicle information indicates a second quantity of vehicles in the second lane.” (See at least Tan ¶¶ 42-44 and FIG. 3, which disclose that the lane occupancy is based on “the number of vehicles in a lane neighboring the lane where the current vehicle is located.” The “lane neighboring the lane where the current vehicle is located” reads on the “second lane,” and the number of vehicles in this lane reads on the “second lane information” as recited in the claim limitation.)

Regarding claim 19:
Cheung in combination with Liang, Zheng, and Bauza discloses the “non-transitory computer-readable medium of claim 15,” and Liang further discloses “wherein the traffic data includes image data corresponding to images of the section.” (See at least Liang ¶¶ 62, 65, 99, and FIG. 4-6A, which disclose the collection of image data through several cameras. An example of the image data is a “top down camera image of the geographic location that includes the lane.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Zheng and Bauza by collecting image data associated with  a section of a road as taught by Liang, because this provides the system with “detailed information associated with the map, features of the roadway in the geographic location, and information about the surrounding environment of autonomous vehicle 104 for autonomous vehicle 104 to use while driving (e.g., traversing a route, planning a route, determining a motion plan, controlling autonomous vehicle 104, etc.).” (See at least Liang ¶¶ 65-66.)
Cheung in combination with Liang, Zheng, and Bauza does not specifically disclose the following limitations. However, Tan does teach these limitations:
“wherein the image processing model is to: analyze the image data to identify the first lane data.” (See at least Tan ¶¶ 39-42 and FIG. 3, 6, and 13, which disclose “detect vehicles and lanes in the input image to obtain positions of the detected vehicles and lanes where the vehicles are located.” These sections also disclose that a “lane occupancy rate” is determined based on “the number of vehicles in a lane where a current vehicle is located.” The “positions of the detected vehicles and lanes where the vehicles are located” and the “lane occupancy rate” for the “lane where a current vehicle is located” would read on the “first lane data” recited in the claim limitation.)
“wherein the first lane data corresponds to first portions of the images, wherein the first portions depict the first lane.” (See at least Tan ¶¶ 39-42, and FIG. 3 and 6, which disclose that each collected image is divided into portions that show each lane, and that first lane data such as the “positions of the detected vehicles and lanes where the vehicles are located” and a “lane occupancy rate” for the “lane where a current vehicle is located” can be determined.)
“determine the first quantity of vehicles based on the first portions.” (See at least Tan ¶¶ 42, 44, and FIG. 3, which disclose that the system uses the collected images to determine “the number of vehicles in a lane where a current vehicle is located.” The portions of the images showing the “lane where a current vehicle is located” read on the “first portions” in the claim limitation.)
“wherein the image processing model is trained to detect one or more types of vehicles.” (See at least Tan ¶¶ 39-40 and FIG. 3, which disclose that “the detection results include vehicles and types thereof, such as a truck, a car, a van, and a bus.”)
“and generate the first vehicle information by mapping the first quantity of vehicles to an identifier of the first lane.” (See at least Tan ¶¶ 39-42, and FIG. 3 and 6, which disclose that the “positions of the detected vehicles and lanes where the vehicles are located” and a “lane occupancy rate” for the “lane where a current vehicle is located” can be determined, and that “the detection results include vehicles and types thereof, such as a truck, a car, a van, and a bus.” Since the detected vehicles and their positions are found in reference to a specific lane such as “the lane where a current vehicle is located,” this implies that the system has some identifier for each lane that is attached to the collected data.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Liang and Zheng and Bauza by analyzing collected images to determine a quantity of vehicles in a lane as taught by Tan, because a high lane occupancy can be indicative of a traffic jam. (See at least Tan ¶ 41.)
Regarding claim 22:
Cheung in combination with Liang, Zheng, Bauza, and Tan disclose the “non-transitory computer-readable medium of claim 16,” and Cheung further discloses “wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine, based on a total quantity of the plurality of vehicles, which includes the first quantity of vehicles and the second quantity of vehicles, that the plurality of vehicles occupy the threshold capacity of the section.” (See at least Cheung ¶¶ 39, 43-44, and 101, which disclose that the system can determine whether each slot is occupied or unoccupied, where each slot is identified “as S(i, j), where i=lane number, i runs from 1 to 3, and j=slot number, j runs from 1 to n.” These sections also disclose that the system ensures that the highway does not reach its full capacity by determining when “the slot occupancy rate has reached above a threshold.”
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in combination with Liang, Zheng, and Bauza as applied to claim 9 above, and further in view of the article “Partitioned lane assignment strategies for balancing excess lane capacity on AHS” by Medanic et al., hereinafter Medanic.
Regarding claim 13:
Cheung in combination with Liang, Zheng, and Bauza discloses the “device of claim 9,” but does not specifically disclose “wherein the selection model is to select the target lane to balance the respective lane occupancies of the plurality of lanes of the section.” However, Medanic does teach this limitation. (See at least Medanic pp. 3581-3582, sections 2-3.1, which disclose a lane assignment system for an automated highway system, in which “lane assignment is carried out to distribute the traffic as equally as possible within the lanes of the AHS.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Liang, Zheng, and Bauza by conducting lane assignment in order to evenly distribute traffic among the lanes as taught by Medanic, because this allows excess capacity to exist in all the lanes, which is especially useful during peak traffic times and through bottleneck sections of road. (See at least Medanic p. 3582, section 3.1.)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in combination with Liang, Zheng, Bauza, and Tan as applied to claim 16 above, and further in view of Medanic.
Regarding claim 17:
Cheung in combination with Liang, Zheng, Bauza, and Tan discloses the “non-transitory computer-readable medium of claim 16,” but does not specifically disclose the following limitations. However, Medanic does teach these limitations:
“wherein the selection model is to select the target lane from the first lane and the second lane.” (See at least Medanic pp. 3581-3582, sections 2-3.2, which 
“wherein the selection model is to select the target lane as the first lane when the first lane occupancy is less than the second lane occupancy, or wherein the selection model is to select the target lane as the second lane when the second lane occupancy is less than the first lane occupancy.” (See at least Medanic pp. 3582-3583, section 3, which discloses that for an automated highway system, “lane assignment is carried out to distribute the traffic as equally as possible within the three lanes.” The system is able to determine the number of vehicles travelling in each lane, and assign lanes to vehicles to balance the remaining capacities for each lane. If the first lane L1 were to have a large excess capacity compared to the other lanes, more vehicles would be assigned to lane L1 to more evenly distribute the traffic. This would read on selecting “the target lane as the first lane when the first lane occupancy is less than the second lane occupancy” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 17, consistent with the specification, “wherein the selection model is to select the target lane as the first lane when the first lane occupancy is less than the second lane occupancy, or wherein the selection model is to select the target lane as the second lane when the second lane occupancy is less than the first lane occupancy” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “[selecting] the target lane as the first lane 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the highway system disclosed by Cheung in combination with Liang, Zheng, Bauza, and Tan by assigning a lane to a vehicle based on each lane occupancy as taught by Medanic, because distributing traffic equally among lanes allows excess capacity to exist in all the lanes, which is especially useful during peak traffic times and through bottleneck sections of road. (See at least Medanic p. 3582, section 3.1.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662